                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA, et al.,                  Case No.17-cv-00134-VKD
                                                         Plaintiffs,
                                   9
                                                                                            ORDER OF DISMISSAL WITHOUT
                                                  v.                                        PREJUDICE
                                  10

                                  11     HCA HEALTHCARE, INC., et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On May 23, 2019, plaintiff-relator Zuri Lazard filed a request for voluntary dismissal.

                                  15   Dkt. No. 41. The United States and the State of California filed their written consents to dismissal

                                  16   pursuant to 31 U.S.C. § 3730(b)(1). Dkt. Nos. 43, 44.

                                  17           Accordingly, the Court hereby DISMISSES this action without prejudice. The Clerk of the

                                  18   Court shall close the file.

                                  19           IT IS SO ORDERED.

                                  20   Dated: June 18, 2019

                                  21

                                  22
                                                                                                    VIRGINIA K. DEMARCHI
                                  23                                                                United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
